                                                                               E-FILED
                                                  Thursday, 28 March, 2019 08:37:23 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

ALAN A. COLLINS,                      )
                                      )
                Petitioner,           )
                                      )
     v.                               )      Case No. 15-cv-03294
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                Respondent.           )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Alan A. Collins’

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (d/e 1). Because

Petitioner is not entitled to relief, the motion is DENIED.

                          I. BACKGROUND

     On May 8, 2014, Petitioner was charged with unlawfully

possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1).

United States v. Collins, Case No. 14-30016 (hereinafter, Crim.),

Indictment (d/e 1). On August 6, 2014, Petitioner, accompanied by




                              Page 1 of 12
his attorney, appeared before the Court and pleaded guilty to the

charged offense. Crim., August 6, 2014, minute entry.

     At Petitioner’s change of plea hearing, the Court asked the

Government what its evidence would be if Petitioner elected to go to

trial. Crim., Transcript (d/e 26), at 24-25. In response, the

Government indicated that Petitioner had thrown a handgun out of

the window of a car in which he was a passenger. Id. at 25. The

Government also indicated that law enforcement officers recovered

the firearm, which was examined for fingerprints and DNA by the

Illinois State Police crime laboratory. Id. at 25-27. Further, the

Government stated that a mixture of DNA profiles from at least four

people was identified from the handgun, that no positive association

was made between the DNA profile mixture and Petitioner’s DNA,

and that a latent palmprint found on the handgun was identified as

matching Petitioner’s palmprint. Id. at 27. After hearing the

Government’s summary, Petitioner agreed with the summary,

admitted that he had committed the actions alleged of him by the

Government, and pleaded guilty. Id. at 27-28, 30. 

     On November 10, 2014, Petitioner appeared before the Court

for sentencing. Crim., November 10, 2014, minute entry. The
                            Page 2 of 12
Court sentenced Petitioner to 64 months’ imprisonment, to run

consecutively to a term of 24 months’ imprisonment imposed by the

Court in another case. Crim., Judgment (d/e 20), at 2. Petitioner

did not appeal his conviction or sentence.

     On September 28, 2015, Petitioner filed his Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody. See d/e 1. Although Plaintiff’s motion does not

specify the basis on which he is seeking habeas relief, the motion is

accompanied by Petitioner’s affidavit. In the affidavit, Petitioner

states that on or about July 23, 2015, he received several reports

prepared by the Illinois State Police Division of Forensic Services,

reports that Petitioner had never before received or reviewed.

Collins Aff. (d/e 1-2), ¶¶ 1, 3. Petitioner also states that his

attorney never discussed these reports, or the findings contained

therein, with him. Id. ¶ 4.

     Petitioner also filed a memorandum in support of his § 2255

motion. See d/e 2. Attached to the memorandum are two

laboratory reports from the Illinois State Police Division of Forensic

Services. Memorandum (d/e 2), at Ex. B. The first report, dated

January 1, 2014, and prepared by Tracy Moore, a forensic scientist
                              Page 3 of 12
with the Illinois State Police Division of Forensic Services, stated

that an examination of the handgun from Petitioner’s criminal case

had revealed a “latent print suitable for comparison.” Id. The

report also noted that a comparison of the latent print to the

fingerprint card marked with Petitioner’s name “did not reveal an

identification.” Id. However, the report stated that Petitioner’s

palmprints were needed for a conclusive comparison. Id.

     The second report, dated January 27, 2014, and prepared by

Amanda Humke, another forensic scientist with the Illinois State

Police Division of Forensic Services, stated that DNA obtained from

a swabbing of the handgun had been amplified and profiled. Id.

The report also stated that a mixture of human DNA profiles

identified in the swab “was interpreted as a mixture of at least four

people” that could be used “for exclusionary purposes only.” Id.

The report noted that any positive association between the mixed

DNA profile and “any standards submitted on this case” could not

be made. Id.

     In his memorandum, Petitioner claims that his attorney’s

failure to provide the aforementioned reports to Petitioner or

discuss the reports with Petitioner amounted to ineffective
                             Page 4 of 12
assistance of counsel. Memorandum (d/e 2), at 5-6. Petitioner

claims that he would have gone to trial instead of pleading guilty

had his attorney informed him of the reports and explained the

findings made in the reports to him. Id. at 5.

     The Government filed an Answer to Petitioner’s § 2255 motion,

contending that Petitioner has failed to establish that he would

have gone to trial instead of pleading guilty had defense counsel

informed Petitioner of the two reports attached to Petitioner’s

memorandum and explained those reports to Petitioner. Answer

(d/e 5), at 6. The Government attached to its Answer a report from

the Illinois State Police Division of Forensic Services, dated March

12, 2014, and prepared by Tracy Moore, the forensic scientist who

prepared the January 1, 2014, report on which Petitioner relies in

his § 2255 motion. See id. at Exs. 2-3. The March 12, 2014, report

stated that a comparison of the latent print referenced in the

January 1, 2014, report and the palmprint card marked with

Petitioner’s name had produced a match. See id.

     The Government also relies on statements made at Petitioner’s

change of plea hearing to argue that that Petitioner would not have

gone to trial based on the information contained in the two January
                            Page 5 of 12
2014 reports from the Illinois State Police Division of Forensic

Services. Specifically, Petitioner was informed at his change of plea

hearing that a latent palmprint found on the handgun was

identified as matching Petitioner’s palmprint and agreed with the

Government’s summary of this evidence. See id. at 9. In addition,

Petitioner was informed that no positive association was made

between the mixed DNA profile obtained from the handgun and

Petitioner’s DNA and agreed with the Government’s summary of this

evidence. Id. at 11.

                            II. ANALYSIS

     A prisoner claiming that his sentence violates the Constitution

may move for the Court “to vacate, set aside, or correct [his]

sentence.” 28 U.S.C. § 2255(a). A section 2255 motion is timely if

it is filed within one year of “the date on which the judgment of

conviction becomes final.” 28 U.S.C. § 2255(f). The judgment in

Petitioner’s criminal case was entered on November 20, 2014. See

Crim., Judgment. Petitioner filed his § 2255 motion on September




                            Page 6 of 12
28, 2015.1 Therefore, Petitioner’s motion is timely under §

2255(f)(1).

              Having established that Petitioner’s § 2255 motion is timely,

the Court now turns to the merits of Petitioner’s claim of ineffective

assistance of counsel.2 To establish ineffective assistance of

counsel, a defendant must show that “his counsel’s performance fell

below an ‘objective standard of reasonableness’ and that ‘there is a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.’” Weaver v.

Nicholson, 892 F.3d 878, 884 (7th Cir. 2018) (quoting Strickland v.

Washington, 466 U.S. 668, 694 (1984)). “[A] court need not

determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant as a result of the

alleged deficiencies.” Hicks v. United States, 886 F.3d 648, 650

(7th Cir. 2018) (quoting Strickland, 466 U.S. at 697).


                                                            
1Although Petitioner’s § 2255 motion was not received by the Clerk until
October 15, 2015, Petitioner indicates that the motion was mailed on
September 28, 2015. See Motion, at 11. The Houston mailbox rule applies to
Petitioner’s motion. See Jones v. Bertrand, 171 F.3d 499, 502 (7th Cir. 1999).
Therefore, the motion is deemed as having been filed on September 28, 2015.

2 The Court finds that an evidentiary hearing is not necessary, as the parties’
filings conclusively show that Petitioner is not entitled to relief. See 28 U.S.C. §
2255(b); Martin v. United States, 789 F.3d 703, 706 (7th Cir. 2015).
                                                               Page 7 of 12
     To meet the second prong of the Strickland test in the context

of a guilty plea, a defendant “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Brock-Miller v.

United States, 887 F.3d 298, 311 (7th Cir. 2018) (quoting Hill v.

Lockhart, 474 U.S. 52, 59 (1985)). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.”

Hicks, 886 F.3d at 650 (7th Cir. 2018) (quoting Strickland, 466 U.S.

at 694). A district court “should not upset a plea solely because of

post hoc assertions from a defendant about how he would have

pleaded but for his attorney’s deficiencies.” Lee v. United States,

137 S. Ct. 1958, 1967 (2017). A district court “should instead look

to contemporaneous evidence to substantiate a defendant’s

expressed preferences.” Id.

     Even assuming that Petitioner’s attorney did not discuss the

two January 2014 reports from the Illinois State Police Division of

Forensic Services with Petitioner, Petitioner has still failed to show a

reasonable probability that he would have proceeded to trial instead

of pleading guilty. At Petitioner’s change of plea hearing, the

Government informed Petitioner that a mixture of DNA from at least
                              Page 8 of 12
four people was identified after the handgun Petitioner possessed

was examined. Transcript, at 27. The Government also noted that

no positive association had been made between this DNA mixture

and Petitioner’s DNA. Id.

     After these disclosures, Petitioner, rather than ask to speak

privately with his attorney, make a statement on the record

expressing surprise at the information, or demand a trial, agreed

with the Government’s summary of what he had done and pleaded

guilty to the offense charged in the Indictment. Id. at 27, 30.

Under these facts, Petitioner’s claim that he would not have pleaded

guilty had the January 2014 report on the DNA evidence collected

from the handgun been explained to him by his attorney is

insufficient to satisfy the second prong of the Strickland test.

Petitioner knew there had been no match between the DNA profile

obtained from the handgun and his DNA, but he chose to plead

guilty anyway.

     The Court reaches the same conclusion with respect to the

January 2014 report regarding the latent print found on the

handgun. This report stated that the print could not be matched to

Petitioner’s fingerprints and that Petitioner’s palmprints were
                             Page 9 of 12
needed for a conclusive comparison. Answer, at Ex. 2. Although

the information contained in this report was not summarized by the

Government at Petitioner’s change of plea hearing, the Government

did state at the hearing that a latent palmprint found on the

handgun was identified as matching Petitioner’s palmprint.

Transcript, at 27. Shortly after this information was conveyed to

Petitioner, he pleaded guilty to the charged offense. Id. at 30.

     Given these facts, to satisfy the second prong of the Strickland

test with respect to the January 2014 report on the latent print,

Petitioner must show a reasonable probability that he would have

gone to trial instead of pleading guilty had he known that the latent

print on the handgun did not match his fingerprints even though he

knew that the latent print matched his palmprint. Petitioner does

not meet this standard. The latent palmprint on the handgun was

strong evidence that Petitioner had possessed the handgun. The

strength of this evidence, which Petitioner knew about prior to

pleading guilty, is in no way diminished merely because the print

did not match Petitioner’s fingerprints, especially given that the

January 2014 report on the latent print noted that Petitioner’s

palmprints were needed for a conclusive comparison. Accordingly,
                            Page 10 of 12
the Court does not find that Petitioner has met the second prong of

the Strickland test with respect to the January 2014 report on the

latent print obtained from the handgun.

     Because I find that Petitioner has not shown that there is a

reasonable probability that he would gone to trial instead of

pleading guilty if his attorney had given and explained to him the

two January 2014 reports from the Illinois State Police Division of

Forensic Services, I need not determine whether Petitioner’s

attorney’s actions or omissions failed to meet an objective standard

of reasonableness. See Chichakly v. United States, 926 F.2d 624,

630 (7th Cir. 1991) (“When we determine that the appellant has

failed to demonstrate error on either prong of the Strickland test, we

need not address the other.”). Petitioner did not receive ineffective

assistance of counsel. Therefore, Petitioner is not entitled to relief

under 28 U.S.C. § 2255.

              III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues
                            Page 11 of 12
a certificate of appealability). A certificate of appealability may

issue only if Petitioner made a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). Here, Petitioner has

not made a substantial showing of the denial of a constitutional

right. Therefore, the Court declines to issue a certificate of

appealability.

                          IV. CONCLUSION

     For the reasons stated, Petitioner Alan A. Collins’ Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody (d/e 1) is DENIED. The Court

declines to issue a certificate of appealability. This case is

CLOSED.



ENTER: March 27, 2019


                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                             Page 12 of 12
